GODBOLD, Circuit Judge,
dissenting, in which VANCE, HATCHETT, CLARK and EDMONDSON, Circuit Judges, concur:
I readopt the reasons for disagreement set out in my dissenting opinion to the panel opinion, 779 F.2d 651-53, and add the following comments.
The en banc court, as did the panel, treats this matter as a dispute over “appropriate venue.” This mischaracterization serves to oversimply the issue and to make possible a decision reached on the basis of characterization rather than by analysis.
Of course, this is a dispute over “venue” in the sense of “where shall the case be tried?” But this states only part of the question, which is: “where shall a diversity case be tried when the parties, by a choice of forum clause, have selected a place for trial (New York), and the forum state (Alabama) considers such a clause to be viola-tive of its public policy, and under the federal statute, 28 U.S.C. § 1391, venue is appropriate in both Alabama and New York?”
The fallacy in characterizing the problem as “just a dispute over venue” is that it leads the en banc court, as it led the panel, to conclude that because there is a federal venue statute the dispute is a procedural matter and therefore a federal matter. Of course, there are federal venue statutes. The particular statute, 28 U.S.C. § 1391, identifies the courts that Congress — mind*1077ful of the convenience of the parties, (Citizens & Southern National Bank v. Bou-gas, 434 U.S. 35, 44 n. 10, 98 S.Ct. 88, 94 n. 10, 54 L.Ed.2d 218 (1977) — has defined as suitable to hear diversity cases. This and other venue statutes do not address the question of whether or under what circumstances a party may antecedently agree to proceed in one or another of the federal judicial districts that under the federal statutes are “suitable.” This case is not about what court is suitable. It is about an agreement to choose between suitable courts.
The matter before us is not, as stated by the panel and restated by the en banc court, a matter of negating the federal venue statute. The venue statute is fully vindicated. Venue exists in both courts. The issue before us concerns a contract between parties relating to which of two acceptable federal places of trial (as established by the federal venue statutes) shall be utilized. No federal law answers this question. The bargain reached by the parties choosing between two courts each defined as “suitable” under 28 U.S.C. § 1391 is of no federal concern. It is a matter of state contract law, and the forum state’s policy should be recognized.
The en banc court suggests that Alabama policy is directed to protecting the jurisdiction of its courts rather than protecting its citizens. The only way the state’s interest can be vindicated is through parties’ raising the issue. As a result of the en banc decision the state courts will go in one direction and the federal another, which takes litigants back to the kinds of forum shopping described in my dissent, 779 F.2d at 651, and deplored in Erie.